Citation Nr: 1200565	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO. 07-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from April 1968 until February 1970. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for hypertension.

This matter was previously before the Board in October 2010 and was remanded for additional development. Specifically, the Board remanded to obtain the Veteran's personnel records and for a VA examination addressing the Veteran's claim. The RO has associated the Veteran's personnel records with the claims file and obtained a VA examination in March 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In the December 2011 written brief presentation the Veteran's representative raised new contentions and requested that the Veteran's case be remanded again for additional development. The Veteran's representative essentially contends that the Veteran's claimed hypertension was caused or aggravated by his service-connected disabilities of posttraumatic stress disorder (PTSD) and an anxiety disorder or diabetes mellitus. 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board notes that, under 38 C.F.R. § 3.310 (a), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition, beyond the natural progression of the disease, which is proximately due to or the result of a service- connected disorder). Allen v. Brown, 7 Vet. App. 439 (1995). Under 3.310(b), a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Although the Veteran received a VA examination for his hypertension claim in March 2011, the VA examiner did not address the new contentions regarding secondary service connection. 

The Board notes that the Veteran received a VA examination for diabetes mellitus in January 2007. At that time, the Veteran reported that the onset of the diabetes mellitus occurred in 2004-2005. The VA examiner noted that hypertension could potentially be related to cardiovascular disease, which could possibly be related to diabetes mellitus. The examiner, however, found that hypertension was not a complication of diabetes mellitus, but did not explain how he reached that decision. The Board also notes that during his March 2011 VA examination the Veteran reported that he was first diagnosed with hypertension in 1984, following a trip to the emergency room for treatment following a car accident.

The Board finds that a new VA examination is necessary as there is no medical information of record adequately addressing the new contentions that hypertension was caused or aggravated by his service-connected PTSD and anxiety disorder and/or diabetes mellitus. 

Prior to any examination, an attempt should be made to obtain for the record copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Veteran and ascertain whether there exist any outstanding records of pertinent medical treatment.  If so, take efforts to obtain copies of such for the record.

2. Thereafter, the RO/AMC should schedule the Veteran for an examination by a cardiovascular specialist to determine the likelihood that there is an etiological relationship between the Veteran's claimed hypertension and his service-connected disabilities, specifically his PTSD and anxiety disorder and/or his diabetes mellitus. 

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed hypertension was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD and/or anxiety disorder?  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed hypertension was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus?  

For purposes of the opinions being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

